Case 0:20-cv-60520-RAR Document 112 Entered on FLSD Docket 04/12/2021 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-60520-RAR

  SERENDIPITY AT SEA, LLC,

         Plaintiff,

  v.

  UNDERWRITERS AT LLOYD’S OF
  LONDON SUBSCRIBING TO POLICY
  NUMBER 187581,

        Defendant.
  ________________________________________/

                      ORDER AFFIRMING AND ADOPTING REPORT AND
                       RECOMMENDATION AND DENYING PETITION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 103] (“Report”), entered on February 5, 2021.

  The Report recommends that the Court deny Defendant’s Motion for Summary Judgment [ECF

  No 75] as well as Plaintiff’s Motion for Summary Judgment [ECF No. 81] (collectively, the

  “Motions”). Both parties timely filed objections to the Report on February 19, 2021 [ECF Nos.

  106, 107] (“Objections”).

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo. FED. R. CIV. P. 72(b)(3).        Because the parties timely filed

  objections to the Report, the Court has conducted a de novo review of Magistrate Judge Strauss’s

  legal and factual findings.    Having carefully reviewed the Motions, the Report, the Objections,

  the factual record, the applicable law, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. The Report [ECF No. 103 ] is AFFIRMED AND ADOPTED.
Case 0:20-cv-60520-RAR Document 112 Entered on FLSD Docket 04/12/2021 Page 2 of 2



        2. Defendant’s Motion for Summary Judgment [ECF No. 75] is DENIED for the reasons

           set forth in the Report. Because Defendant did not address in its Motion for Summary

           Judgment the issue of whether Plaintiff’s breach of the Captain Warranty “increased

           the hazard within the control of the insured,” Fla. Stat. § 627.409(2), the Court cannot

           properly consider this issue at this time.    See Report at 11 n.12.      Therefore, in

           accordance with Federal Rule of Civil Procedure 56(f), Plaintiff shall file a brief

           response addressing this issue, which shall not exceed 10 pages, by April 22, 2021.

        3. Plaintiff’s Motion for Summary Judgment [ECF No. 81] is DENIED for the reasons

           set forth in the Report.

        DONE AND ORDERED in Ft. Lauderdale, Florida, this 9th day of April, 2021.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
